DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-10, 14, 16, 19-22, and 26 of copending Application No. 15/782,064 in view of Coupland (US PG Pub. No. 2017/0348676). 
Although the claims at issue are not identical, they are not patentably distinct 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, and 13 of copending Application No. 15/782,093 in view of Coupland.
Although the claims at issue are not identical, they are not patentably distinct prima facie obvious selection of dimension that does not define the claimed product over the copending claims.  See MPEP 2144.04. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of copending Application No. 16/357852 in view of Coupland. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the product(s) of claims 1, 5, and 7 of the copending application includes or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature recited in instant claims with the exception of the copending application not claiming an ancillary component, as instantly claimed. However, as evidenced by its claim 9, the copending application's product is formed by a method including sintering or, alternatively, it would have been obvious to make the product by sintering because claim 9 teaches that sintering is used to make such a product.  It further would have been obvious to one of ordinary skill in the art to include 0.05 to 5 wt. % of CuO in copending claims' porous material in order to improve the sintering of the structure, thereby improving its strength, as taught by Coupland (par. 18).  The instantly claimed ancillary component content is obvious in view of Coupland.  See MPEP 2144.05.  Being made of substantially the same composition and with substantially the same procedures, at least some of the ancillary component in the product rendered obvious by the copending claims and Coupland is expected to form a solid solution with the cristobalite of the oxide films.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17, and 18 of U.S. Patent No. 10,493,394 in view of Coupland. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the product(s) of claims 1-13, 17, and 18 of the patented claims include or render obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature recited in instant claims with the exception of the patented claims not reciting an ancillary component, as instantly claimed. However, as evidenced by its claim 15, the patented product is formed by a method including sintering and an oxidizing treatment or, alternatively, it would have been obvious to make the product by sintering and an oxidizing treatment because claim 15 teaches that such a method is used to make such a product.  It further would have been obvious to one of ordinary skill in the art to include 0.05 to 5 wt. % of CuO in copending claims' porous material in order to improve the sintering of the structure, thereby improving its strength, as taught by Coupland (par. 18).  The instantly claimed ancillary component content is obvious in view of Coupland.  See MPEP 2144.05.  Being made of substantially the same composition and with substantially the same procedures, at least some of the ancillary component in the product rendered obvious by the copending claims and Coupland is expected to form a solid solution with the cristobalite of the oxide films.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US PG Pub. No. 2014/0370232) in view of Coupland (US PG Pub. No) and, optionally, Furukawa (US PG Pub. No. 2006/0003889).  
Regarding claims 1, 2, 4, and 6, Izumi teaches a honeycomb structure (i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 18, 52, 54, 61).  
The teachings of Izumi differ from the current invention in that the porous material is not taught to comprise one of the recited ancillary components in the recited quantity or in a solid solution with cristobalite.  However, Izumi does teach sintering the material and teaches that a sintering auxiliary agent may be included (par. 32).  Coupland further teaches to include 0.5 to 5 wt. % of a sintering aid such as copper oxide in a ceramic composition, which may include cordierite and/or silicon carbide, used to form a sintered product, such as a honeycomb, in order to aid in sintering and increase the strength of the formed product (par. 18, 26).  Accordingly, it would have 
The teachings of Izumi may also be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films.  However, Izumi does teach subjecting the honeycomb structure to an oxidation treatment for 1 to 20 hours in an air and steam atmosphere at 1100 to 1400 ºC in order to improve durability (par. 61).  As such, it would have been obvious to one of ordinary skill in the art to subject the prior art porous ceramic material and product to the taught oxidation treatment in order to improve durability.  Applicant's specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1300 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 3, 23, 53, 54).  Therefore, as evidenced by Applicant's specification, Izumi's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in Izumi's treated honeycomb are expected to include cristobalite-containing oxide films. 
Izumi also teaches that the disclosed honeycomb structure is intended to be used as a catalyst carrier (par. 109).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its 
The teachings of the cited prior art may also be considered to differ from the current invention in that a honeycomb made of a porous material comprising a SiC aggregate, a cordierite-containing binder, and above-discussed CuO content that is treated with one of the above-discussed oxidizing/cristobalite-forming treatments has not been explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art to make such a structure by such a process because the prior art teaches or renders obvious each feature.  As discussed above, the claimed CuO content is obvious in view of the prior art.  See MPEP 2144.05.  
Although the cited prior art also do not discuss whether or not the CuO ancillary component would form solid solution with the cristobalite, as discussed above, the prior art product is made from SiC, a cordierite binding material, and CuO, and is treated to an oxidizing treatment very similar to what is used to form the claimed product.  Izumi also teaches that his product is sintered at a temperature in the range of 1300 to 1600 ºC.  (par. 63), which closely overlaps that of the instant disclosure (Applicant's published application, par. 59).  As such, at least some (i.e. likely a similar amount to that of the 

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as no criticality has been shown, the recited film thickness is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Regarding claim 5, Izumi's porous material demonstrates a thermal expansion coefficient of 4.2 ppm/K or less over a range of 40 to 800 ºC (par. 42).  The claimed coefficient and temperature range are anticipated or rendered obvious by Izumi.  See MPEP 2144.05. 

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0259254) in view of Coupland and, optionally, Furukawa.   
Regarding claims 1, 2, 4, and 6, Ichikawa teaches a honeycomb structure (100, i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 22, 71-73, 77, 81, 83; Fig. 1).


The teachings of Ichikawa differ from the current invention in that the porous material is not taught to comprise one of the recited ancillary components in the recited quantity.  However, Ichikawa does teach sintering the material and teaches that a sintering aid may be included in the product (par. 56).  Coupland further teaches to include 0.5 to 5 wt. % of a sintering aid such as copper oxide in a ceramic composition, which may include cordierite and/or silicon carbide, used to form a sintered product, such as a honeycomb, in order to aid in sintering and increase the strength of the formed product (par. 18, 26).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0.5 to 5 wt. % CuO in Ichikawa's ceramic material in order to aid in sintering and improve strength.  The instantly claimed ancillary component content is obvious in view of Coupland.  See MPEP 2144.05.  
The teachings of Ichikawa might be considered to differ from the current invention in that the SiC particles are not taught to be covered with cristobalite-containing oxide films of a particular thickness.  However, Ichikawa does teach to subject the honeycomb structure to an oxidizing treatment for 1 to 20 hours in an atmosphere that may include water vapor at 1100 to 1400 ºC in order to improve durability (par. 83).  As such, it would have been obvious to one of ordinary skill in the art to treat the prior art material and structure with an oxidizing treatment as disclosed in order to improve durability.  Applicant's specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1300 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 3, 23, 53, 54).  
Ichikawa also teaches that the disclosed honeycomb structure is intended to be used as a catalyst carrier (par. 63).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period (par. 34, 39, 41, 63, 64).  Furukawa also teaches that honeycombs formed with SiC and the cristobalite coating offer superior oxidation resistance (par. 33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the surfaces of the SiC particles in the prior art porous honeycomb structure to be at least partly coated with cristobalite (i.e. "oxide films") in order to prevent a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period and to provide the structure with superior oxidation resistance. 
Although the cited prior art also do not discuss whether or not the CuO ancillary component would form solid solution with the cristobalite, as discussed above, the product of the prior art is made from SiC, a cordierite binding material, and CuO, and is treated to an oxidizing treatment similar to what is used to form the claimed product.  Ichikawa also teaches that his product is sintered at a temperature in the range of 1400 to 1460 ºC.  (par. 83), which falls within the preferred range of the instant disclosure 

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as no criticality has been shown, the recited film thickness is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Coupland, and, optionally, Furukawa, as applied to claim 1 above, and further in view of Izumi.  
Regarding claim 5, the teachings of Ichikawa differ from the current invention in that the thermal expansion coefficient of the taught porous material is not disclosed.  However, Ichikawa's product is intended to be used as a filter and catalyst carrier for exhaust purification, which is a high-temperature environment (par. 3, 11, 12).  Izumi further teaches that a porous material for honeycomb structures in exhaust purification preferably has a thermal expansion coefficient of 4.2 ppm/K or less at 40 to 800 ºC in order to prevent deterioration of thermal shock resistance (par. 42).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art porous material to have a thermal expansion coefficient of 4.2 ppm/K or less over the   

	The rejections made under 35 U.S.C. 103 in view Merkel (US Pat. No. 6,391,813) and McArthur (US Pat. No. 4,024,171) are withdrawn in view of Applicant's amendment, filed September 21, 2021.  


Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are moot in view of the current rejections.  
In particular, Applicant's arguments regarding the inclusion of CuO based on Merkel and McArthur's teachings are moot because neither of Merkel or McArthur is cited in the rejections above.  Additionally, it would have been obvious to one of ordinary skill in the art to include CuO in the prior art porous materials in view of Coupland's teachings for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784